PER CURIAM.
We affirm the revocation of appellant’s probation but remand for the court to enter a written order conforming the sentence to the oral pronouncement. While the court had orally imposed concurrent sentences on both counts at issue, the final judgment only imposed a sentence on count II, specifying that it was to run concurrent with count I. The court did not issue a written judgment as to count I. The state concedes that the court should also issue a judgment on count I in conformance with its oral pronouncement.
Affirmed but remanded to enter judgment and sentence on count I.
WARNER, KLEIN and HAZOURI, JJ., concur.